Citation Nr: 0825105	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an effective date prior to February 27, 2001, 
for an award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At that time, the veteran appealed 
the effective date of the award of a 100 percent rating for 
PTSD, which was assigned as March 12, 2003.  The case was 
remanded by the Board in August 2006.  Following remand, the 
effective date of the award of 100 percent for PTSD was set 
at February 27, 2001.  

As part of the remand, the RO/AMC was requested to give 
consideration to whether there was clear and unmistakable 
error (CUE) in not assigning an earlier effective date.  The 
currently assigned earlier effective date was not done on the 
basis of error, but was done on the basis of earlier records 
showing additional impairment from an earlier date.  There 
has been not allegation of error in the current assignment. 

As to the issue of a total rating based on individual 
unemployability, there was an error found as to a date of 
claim.  That error, however, did not result in additional 
benefits in view of the earlier effective date assigned for 
the 100 percent rating.  The issue on the title page is not 
back before the Board for further appellate review.


FINDINGS OF FACT

1.	The veteran submitted a claim for an increased rating for 
PTSD on March 20, 2001.  A 30 percent rating was continued by 
unappealed rating action of March 2002.

2.	VA outpatient treatment records, dated in July 2000, show 
that the veteran's PTSD was manifested by an anxious mood, 
minimally constricted affect, and no overt psychotic 
symptoms; he reported working as a painter and his GAF score 
was listed as 55.  

3.	VA outpatient treatment record, dated in January 2001 show 
that the veteran's PTSD was manifested by an anxious mood, 
minimally constricted affect, and no overt psychotic 
symptoms; he reported that he was not working and his GAF 
score was listed as 45.  

4.	A VA outpatient treatment record, dated on February 27, 
2001, shows that the veteran was totally impaired 
occupationally and socially due to his PTSD, with a GAF score 
of 38.  He was hospitalized at a VA facility the following 
day.  This was the date assigned by the RO for the 100 
percent rating.


CONCLUSION OF LAW

An effective date for an award of a 100 percent rating for 
PTSD prior to February 27, 2001, is not warranted.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim for an increased rating for PTSD, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In an August 2006 letter, the RO again provided this 
information to the veteran and included the information 
regarding the award of an earlier effective date for the 
benefit.  This letter also provided the necessary 
notifications to satisfy the provisions of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

Service connection for PTSD was granted by rating decision of 
the RO dated in July 1996.  A 10 percent evaluation was 
awarded at that time.  By rating decision dated in July 2000, 
his rating was increased to 30 percent disabling.  The 
veteran submitted a claim for increased evaluation for his 
PTSD on March 20, 2001.  With that application for increase 
was a report of a March 8, 2001 VA outpatient treatment 
record that showed that the veteran's PTSD was manifested by 
an anxious mood, minimally constricted affect, and no overt 
psychotic symptoms.  It was noted that he was not working and 
that his disorder was characterized as severe.  His GAF score 
was noted to be 42.  

Records received that were dated prior to the March 2001 
treatment report include treatment dated in July 2000 that 
showed that the veteran had similar manifestation of his 
PTSD, including an anxious mood, minimally constricted 
affect, with no overt psychotic symptoms.  At that time, the 
veteran reported working as a painter.  His GAF score was 
listed as 55.  A treatment record dated in January 2001 shows 
that the veteran's PTSD was manifested by an anxious mood, 
minimally constricted affect, and no overt psychotic 
symptoms.  He reported that he was not working.  His GAF 
score was listed as 45.  

A VA outpatient treatment record, dated on February 27, 2001, 
shows that the veteran was seen for worsening symptoms of his 
PTSD.  It was specifically noted that the veteran was unable 
to work or to establish and maintain interpersonal 
relationships.  The examiners rendered an opinion that the 
veteran was totally impaired occupationally and socially due 
to his PTSD.  His GAF score was assigned at 38.  He was 
hospitalized at a VA facility the following day and remained 
hospitalized for several days while stabilized.  The RO has 
picked this as the date of the grant of the 100 percent 
rating, either on the basis that it was the date of an 
informal claim or the date entitlement arose.  The question 
to the Board is whether there is a basis for an earlier 
effective date.  The Board concludes there is no basis for an 
earlier effective date.

While the outpatient treatment report that was submitted with 
his claim did not specifically demonstrate total disability 
due to PTSD, records of treatment immediately prior thereto 
clearly show opinions that the veteran was not employable at 
that time.  As such, these records, dated on February 27, 
2001, may be taken as an informal claim for increase so the 
effective date of the award may be made at that time or the 
date entitlement arose.  Records prior to this date; however, 
do not show total disability.  In July 2000, the veteran's 
GAF score was set at 55 and he was, in fact, still working.  
While he was not employed on evaluation in January 2001 is 
GAF score was still set at 45 and his symptoms were similar 
to those demonstrated on examination in July 2000.  Under 
these circumstances, the Board finds that the proper 
effective date for the 100 percent evaluation for PTSD is the 
date that has now, following remand by the Board in August 
2006, set at February 27, 2001.  For this reason, the claim 
is denied.  

Social Security records have been obtained and reviewed.  The 
contain some of the same VA records discussed above.  In 
addition his Social Security award is based on substance 
abuse, not for consideration for VA benefits.  He apparently 
got benefits from January 2001.  Nothing in those records 
provides a basis for an earlier date, as discussed above.


ORDER

An effective date prior to February 27, 2001 for an award of 
a 100 percent evaluation for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


